184 Mich. App. 793 (1990)
459 N.W.2d 313
PEOPLE
v.
BROOKS
Docket No. 114660.
Michigan Court of Appeals.
Decided August 6, 1990.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training and Appeals, and Thomas M. Chambers and Susan Randolph, Assistant Prosecuting Attorneys, for the people.
Garber, Harris & Sherbow, P.C. (by Ira G. Harris), for defendant.
Before: DANHOF, C.J., and MURPHY and T.M. BURNS,[*] JJ.
DANHOF, C.J.
The prosecutor appeals as of right from a Recorder's Court opinion and order dismissing a charge of first-degree murder, MCL 750.316; MSA 28.548, on the ground that although defendant's confession was voluntary, it was taken in violation of the statute governing disposition of juvenile offenders, MCL 764.27; MSA 28.886. We reverse.
Defendant, sixteen years old, was charged with the November 1, 1988, murder of Russell Wilcox. Defendant was arrested on November 6, 1988, and he gave a statement to the police. Defendant later moved to suppress the statement. At the Walker hearing [People v Walker (On Rehearing), 374 Mich. 331, 338; 132 NW2d 87 (1965)], the trial court found that defendant's statements regarding his participation in the charged offense were voluntary but dismissed the case because defendant was not immediately taken upon arrest to the juvenile division of the probate court, as required by § 27. In doing so, the court rejected the prosecutor's *795 argument that the new "automatic waiver" rules as set forth in MCL 600.606; MSA 27A.606 and MCL 764.1f; MSA 28.860(6) applied to this case and made compliance with § 27 unnecessary.
On appeal, the prosecutor claims that the trial court erred by not interpreting the new automatic waiver statutes as an exception to the mandatory provisions of § 27. We agree.
This Court will not reverse a trial court's findings regarding a motion to suppress unless they are clearly erroneous. A finding is clearly erroneous if this Court is left with the definite and firm conviction that a mistake has been made. People v Kvam, 160 Mich. App. 189, 196; 408 NW2d 71 (1987).
Section 27, MCL 764.27; MSA 28.886, as amended by 1988 PA 67, effective October 1, 1988, provides in pertinent part as follows:

Except as otherwise provided in section 606 of the revised judicature act of 1961, Act No. 236 of the Public Acts of 1961, being section 600.606 of the Michigan Compiled Laws, or section 10a(1)(c) of Act No. 369 of the Public Acts of 1919, being section 725.10a of the Michigan Compiled Laws, if a child under 17 years of age is arrested, with or without a warrant, the child shall be taken immediately before the juvenile division of the probate court of the county where the offense is alleged to have been committed, and the officer making the arrest shall immediately make and file, or cause to be made and filed, a petition against the child as provided in chapter XIIA of Act No. 288 of the Public Acts of 1939, as amended, being sections 712A.1 to 712A.28 of the Michigan Compiled Laws. Except as otherwise provided in section 606 of Act No. 236 of the Public Acts of 1961, being section 600.606 of the Michigan Compiled Laws, or section 10a(1)(c) of Act No. 369 of the Public Acts of 1919, being section 725.10a of the Michigan Compiled *796 Laws, if during the pendency of a criminal case against a child in a court in this state it is ascertained that the child is under 17 years of age, the court shall immediately transfer the case, together with all papers connected with the case, to the juvenile division of the probate court of the county where the offense is alleged to have been committed. [Emphasis added.]
MCL 600.606; MSA 27A.606, enacted by 1988 PA 52, effective October 1, 1988, provides:
The circuit court shall have jurisdiction to hear and determine a violation of section 83, 89, 91, 316, 317, 520b, or 529 of the Michigan penal code, Act No. 328 of the Public Acts of 1931, being sections 750.83, 750.89, 750.91, 750.316, 750.317, 750.520b, and 750.529 of the Michigan Compiled Laws, or section 7401(2)(a)(i) or 7403(2)(a)(i) of the public health code, Act No. 368 of the Public Acts of 1978, being sections 333.7401 and 333.7403 of the Michigan Compiled Laws, if committed by a juvenile 15 years of age or older and less than 17 years of age.
MCL 764.1f; MSA 28.860(6), enacted by 1988 PA 67, effective October 1, 1988, authorizes the prosecutor to proceed in either juvenile or circuit court when a juvenile is charged with any of the enumerated felonies set forth in the statute. It provides:
If the prosecuting attorney has reason to believe that a juvenile 15 years of age and less than 17 years of age has violated section 83, 89, 91, 316, 317, 520b, or 529 of the Michigan penal code, Act No. 328 of the Public Acts of 1931, being sections 750.83, 750.89, 750.91, 750.316, 750.317, 750.520b, and 750.529 of the Michigan Compiled Laws, or section 7401(2)(a)(i) or 7403(2)(a)(i) of the public health code, Act No. 368 of the Public Acts of *797 1978, being sections 333.7401 and 333.7403 of the Michigan Compiled Laws, the prosecuting attorney may authorize the filing of a complaint and warrant on the charge with a magistrate concerning the juvenile.
The primary object of judicial interpretation of criminal statutes is to ascertain and give effect to the intent of the Legislature. People v Crousore, 159 Mich. App. 304, 310; 406 NW2d 280 (1987), lv den sub nom People v Wyngaard, 430 Mich. 893 (1988). When statutory language is clear and unambiguous, judicial interpretation to vary the plain meaning of the statute is precluded. The Legislature must have intended the meaning it plainly expressed, and the statute must be enforced as written. Hiltz v Phil's Quality Market, 417 Mich. 335, 343; 337 NW2d 237 (1983). See also People v Johnson, 174 Mich. App. 108, 115; 435 NW2d 465 (1989).
We find that the Legislature, in amending § 27, intended to provide an exception to the mandatory proceedings of § 27 regarding juvenile offenders. This conclusion is buttressed by the Legislature's use of the language "Except as otherwise provided in section 606" set forth in § 27. Exceptions operate to restrict the general applicability of legislative language. See 2A Sands, Sutherland Statutory Construction (4th ed), § 47.11, p 144. In Michigan, exceptions are strictly construed and not extended beyond their plain meaning. Grand Rapids Motor Coach Co v Public Service Comm, 323 Mich. 624; 36 NW2d 299 (1949). See also Michigan Millers Mutual Ins Co v Farm Bureau General Ins Co, 156 Mich. App. 823; 402 NW2d 96 (1986), lv den 428 Mich. 881 (1987).
As noted above, we believe that the Legislature's intent in amending § 27 is clear. A reading of the *798 exception set forth in § 27 supports the conclusion that the Legislature intended that those juveniles charged as adult offenders pursuant to § 606 fall outside of the juvenile court's jurisdiction. Because § 606 divests the juvenile court of jurisdiction and gives the circuit court original jurisdiction in the matter, the mandatory provisions set forth in § 27 do not apply to those juveniles charged as adult offenders.
In this case, the sixteen-year-old defendant was charged with the enumerated offense of first-degree murder, MCL 750.316; MSA 28.548. The lower court record confirms that defendant was processed under the automatic waiver provisions of the new statutes. Accordingly, we find that the trial court clearly erred in finding that mandatory suppression was required under § 27. Because the trial court found that defendant's confession was voluntary, we reverse the trial court's order granting defendant's motion to suppress and dismissing the charges.
Reversed and remanded. We do not retain jurisdiction.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.